DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/20/2021 is acknowledged.
Claims 11-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130304006 A1 (Toth) the first embodiment on vie of the second (alternative) embodiment of Toth.
Regarding claim 1, Toth teaches an in-line negative pressure wound therapy (NPWT) sampling assessment system (Fig. 9), comprising: 
a housing (Toth Annotated Fig. 7); 
a wound fluid input port (Toth Annotated Fig. 7) secured exterior to the housing (Fig. 7) and fluidly coupled with an interior of the housing [0062], wherein the wound fluid input port is configured to fluidly couple with a first wound fluid lumen extending from a wound treatment site [0062]; 
a wound fluid output port (Toth Annotated Fig. 7) secured exterior to the housing (Fig. 7) and fluidly coupled with the interior of the housing and configured to fluidly couple with a NPWT control unit (9B) as indicated in Fig. 1A. While Fig. 1A represents an alternate embodiment, it is used to illustrate the system as a whole wherein the system (51) of Fig. 7 would replace the sampling system illustrated in Fig. 1A; 

removably and fluidly couple between the input port and the output port (Toth Annotated Fig. 7) in-line with a wound fluid path between the wound treatment site and the NPWT control unit, illustrated by Fig. 1A as previously discussed, with the first theranostic sampling element positioned so that at least some of the wound fluid contacts at least a portion of the first theranostic sampling element [0062]; and 
Toth fails to teach the sampling element will decouple out of the wound fluid path without interrupting a negative pressure treatment process applied at the wound treatment site.
Toth further teaches a second embodiment in which a sample may be taken without interrupting flow through the fluid line [0066]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling device of Toth with the alternate embodiment of Toth to ensure flow control is maintained during operation of the device [Toth 0066].
By combining the second embodiment with the first embodiment of Toth, the device is considered capable of “decoupl[ing] out of the wound fluid without interrupting a negative pressure treatment process applied at the wound treatment site” as claimed by applicant.

    PNG
    media_image1.png
    353
    543
    media_image1.png
    Greyscale

Toth Annotated Fig. 7

Regarding claim 7, Toth teaches the system of claim 1.
Toth further teaches the first theranostic sampling element (at least 44) further comprises a visual theranostic result indicator that is configured to be triggered to visually indicate a condition of the wound fluid [0051].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of two embodiments of Toth Toth in view of US 20070148716 A1 (Gorres), hereinafter Gorres.
Regarding claim 2, Toth teaches the system of claim 1.
Toth fails to teach a chamber switching system or a second in-line sampling chamber.

a second in-line sampling chamber [0030], wherein the first in-line sampling chamber and the second in-line sampling chamber are movably cooperated with the chamber switching system [0030], wherein the second in-line sampling chamber comprises a second theranostic sampling element [0030]; 
wherein the chamber switching system is configured to enable the first and second in- line sampling systems to be moved relative to the input port and the output port and upon activation to cause the first in-line sampling chamber to fluidly decouple from the input and output ports and cause the second in-line sampling chamber to temporarily and fluidly couple with the input and output ports in- line with the wound fluid path [0030] enabling at least some wound fluid to contact at least a portion of the second theranostic sampling element. 
While Gorres does not specifically teach maintaining the system pressure or maintaining the system seal, it would have been obvious to maintain the configuration of Toth wherein the system remains closed and therefore has an increased sterility as the system of Gorres is intended to prevent the spread of infection [Gorres 0034]. By combining the chamber switching system of Gorres with the device of Toth, the device is considered to maintain the negative pressure applied at the wound treatment site.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling chamber 

Regarding claim 3, Toth in view of Gorres teaches the system of claim 2.
Toth further teaches an alternate embodiment (Fig. 2) wherein the first theranostic sampling element (24) further comprises a first visual theranostic result indicator (27) that is configured to be triggered to visually indicate a first condition of the wound fluid [0051]. When combined with the device of claim 2, the second theranostic sampling element would then further comprises a second visual theranostic result indicator that is configured to be triggered to visually indicate a different second condition of the wound fluid.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling element of Toth in view of Gorres with the indicators of Toth to provide visual indication of the presence or absence of a selected condition [Toth 0051].

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Gorres and further in view of US 20100120073 A1 (Hanson et al.), hereinafter Hanson.

Toth fails to teach the first in-line sampling chamber comprises the first theranostic sampling element and a third theranostic sampling element positioned so that the wound fluid contacts at least a portion of the third theranostic sampling element while the wound fluid contacts at least the portion of the first theranostic sampling element, wherein the third theranostic sampling element comprises a third visual theranostic result indicator configured to be triggered to visually indicate a third condition of the wound fluid at the same time the first visual indicator is visually indicating the first condition of the wound fluid.
Hanson teaches an in-line sampling device which is in the same field of endeavor and seeks to solve the same problem of providing multiple in-line sampling chambers. Hanson teaches the sampling chambers may contain multiple sampling elements [0076] and these sampling elements provide visual indication [0076] and is therefore considered to teach the “first in-line sampling chamber comprises the first theranostic sampling element and a third theranostic sampling element positioned so that the wound fluid contacts at least a portion of the third theranostic sampling element while the wound fluid contacts at least the portion of the first theranostic sampling element, wherein the third theranostic sampling element comprises a third visual theranostic result indicator configured to be triggered to visually indicate a third condition of the wound fluid at the same time the first visual indicator is visually indicating the first condition of the wound fluid” when combined with the device of claim 3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample chambers 

Regarding claim 5, Toth in view of Gorres teaches the system of claim 2.
Toth fails to teach the chamber switching system comprises a rotational track cooperated with the housing enabling the first and second in-line sampling chambers to be rotated relative to the housing in decoupling and coupling the first and second in-line sampling chambers with the input and output ports and the wound fluid path while maintaining the negative pressure. 
Hanson teaches an in-line sampling device which is in the same field of endeavor and seeks to solve the same problem of providing multiple in-line sampling chambers. Hanson teaches a chamber switching system (Fig. 6) similar to the device of Gorres as described in claims 1 and 2. The device further includes a carrousel-style testing chamber (Fig. 1) which is designed to work in coordination with the device of Fig. 6 [0031]. By utilizing a multi-chamber testing with the rotational housing of claim 2, the device is considered to comprise “a rotational track cooperated with the housing enabling the first and second in-line sampling chambers to be rotated relative to the housing in decoupling and coupling the first and second in-line sampling chambers with the input and output ports and the wound fluid path while maintaining the negative pressure.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample chamber of .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (embodiment 1 and 2) in view of Gorres and further in view of US 20070119710 A1 (Goldberger et al.), hereinafter Goldberger.
Regarding claim 6, Toth in view of Gorres teaches the system of claim 2.
Toth fails to teach the first in-line sampling chamber is removable from the housing while maintaining the negative pressure applied at the wound treatment site and after having been decoupled from the wound fluid path.
Goldberger teaches a sampling device (Fig. 2) which is in the same field of endeavor and seeks to solve the same problem of providing multiple samples. Goldberger further teaches a plurality of sampling components (201), the device rotating to place a new sampling component in line for testing [0038], the sampling components being removable [0045]. By combining the rotating carousel-type plurality of sampling components with the device of claim 2, the combined device is considered to teach “the first in-line sampling chamber is removable from the housing while maintaining the negative pressure applied at the wound treatment site and after having been decoupled from the wound fluid path.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling chamber of Toth in view of Gorres with the device of Goldberger to allow the operator to test blood parameters via programmed input or periodic sampling [Goldberger 0018].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (embodiments 1 and 2) in view of US 20130144227 A1 (Locke et al.), hereinafter Locke.
Regarding claims 8 and 9, Toth teaches the system of claim 1.
Toth fails to teach a negative pressure sensor input port cooperated with the housing and configured to fluidly couple with at least one negative pressure sensor lumen extending from the wound treatment site; and a negative pressure sensor output port cooperated with the housing and configured to fluidly couple with an external and separate negative pressure sensor system or the first in-line sampling chamber comprises a first pressure sensor coupler, a second pressure sensor coupler, and a first negative pressure sensor conduit extending between and fluidly coupling the first pressure sensor coupler with the second pressure sensor coupler establishing a fluid path between the negative pressure sensor input port and the negative pressure sensor output port along the first in-line sampling chamber.
Locke teaches an in-line NPWT sampling system (Fig. 2) comprising a negative pressure sensor input port (130) cooperated with the housing (128) and configured to fluidly couple with at least one negative pressure sensor lumen extending from the wound treatment site [0007]; and 
a negative pressure sensor output port (144) cooperated with the housing (Fig. 2) and configured to fluidly couple with an external and separate negative pressure sensor system (150) (Fig. 2).
Locke further teaches the first in-line sampling chamber (134) comprises a first pressure sensor coupler (Locke Annotated Fig. 2), a second pressure sensor coupler 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Toth to incorporate the pressure sensing means of Locke to monitor pressure at the wound site [Locke 0007].

    PNG
    media_image2.png
    584
    708
    media_image2.png
    Greyscale

Locke Annotated Fig. 2

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (embodiments 1 and 2) in view of US 20150088035 A1 (Locke), hereinafter Locke.
Regarding claim 10, Toth teaches the system of claim 1.
Toth fails to teach the input port comprises an input fluid splitter comprising an input wound fluid conduit and at least one input negative pressure sensor conduit, wherein the input wound fluid conduit is configured to fluidly couple and seal with the first wound fluid lumen of a first extraction tube comprising the first wound fluid lumen and at least one negative pressure sensor lumen; wherein the at least one negative pressure sensor conduit is configured to fluidly couple and seal with the at least one negative pressure sensor lumen of the first extraction tube; and wherein the output port comprises an output wound fluid conduit configured to fluidly couple and seal with a second wound fluid lumen of a second extraction tube, and at least one output negative pressure sensor conduit configured to fluidly couple and seal with at least one negative pressure sensor lumen of the second extraction tube.
Locke teaches a sampling device wherein the input port (238) comprises an input fluid splitter, the splitter being internal to the connector as described in [0083], the splitter comprising an input wound fluid conduit (210) and at least one input negative pressure sensor conduit (212), wherein the input wound fluid conduit is configured to fluidly couple and seal with the first wound fluid lumen of a first extraction tube [0083] comprising the first wound fluid lumen and at least one negative pressure sensor lumen as taught by the variety of connections available in [0083]; 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Toth with the lumens and their associated ports of Locke as a simple substitution of one known element for another to obtain a predictable result MPEP 2143 IB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8372016 B2 discloses a rotating sample device wherein the individual samples are sealed.
CN 109621024 A discloses an in-line sample chamber which is removable without interrupting therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781